Exhibit 10.2







STOCKHOLDERS AGREEMENT




STOCKHOLDERS AGREEMENT made this 5th day of April, 2006 by and among (I)
MICROWAVE ROASTERS, INC., an Alabama corporation (the "Company"), (ii) holders
of Common Stock, whose names are set forth under the heading "Holders" on
Schedule I hereto and each person who shall, after the date hereof, acquire
shares of Common Stock and join in and become a party to this Agreement by
executing and delivering to the Company an Instrument of Accession in the form
of Schedule II hereto (the persons described in this clause (ii) being referred
to collectively as the "Holders" and singularly as a "Holder") and (iii) those
persons whose names are set forth under the heading "Investors" on Schedule I
hereto (the persons described in this clause (iii) being referred to
collectively as the "Investors").  (Holders and Investors are together
collectively referred to as “Stockholders” and singularly as “Stockholder”).




WITNESSETH:




WHEREAS, the Holders currently own collectively approximately ELEVEN THOUSAND
(11,000)  shares of the Common Stock, par value $1.00 per share (the "Common
Stock"), of the Company; and




WHEREAS, the Investors are acquiring simultaneously herewith an aggregate of up
to ELEVEN THOUSAND FOUR HUNDRED FORTY-NINE (11,449.00) shares of the Company's
common stock pursuant to a certain Stock Purchase Agreement dated as of the date
hereof, by and among the Investors and the Company (the "Purchase Agreement").




NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company, the Holders and the Investors agree as
follows:




1.

Prohibited Transfers. No Stockholder shall sell, assign, transfer, pledge,
hypothecate, mortgage or dispose of, by gift or otherwise, or in any way
encumber, all or any part of the Shares (as hereinafter defined) owned by them
except in compliance with the terms of this Agreement. For purposes of this
Agreement, the term "Shares" shall mean and include all shares of Common Stock,
Preferred Stock or any other capital stock of the Company owned by the Holders
or Investors, whether presently held or hereafter acquired. The Company shall
not transfer on its books any shares of its capital stock which are subject to
this Agreement unless the provisions hereof have been complied with in full. Any
purported transfer by a Stockholder of capital stock of the Company without full
compliance with the provisions of this Agreement shall be null and void.




2.

Right of First Refusal on Dispositions.




(a)

If at any time any Stockholder wishes to sell, assign, transfer or otherwise
dispose of any or all Shares owned by him pursuant to the terms of a bona fide
offer received from a third party, he shall submit a written offer to sell such
Shares to the Company on terms and conditions, including price, not less
favorable to the Company than those on which he proposes to sell such Shares to
such third party (the "Offer"). The Offer shall disclose the identity of the
proposed purchaser or transferee, the Shares proposed to be sold or transferred,
the agreed terms of the sale or transfer, including price, and any other
material facts relating to the sale or transfer. Within thirty (30) days after
receipt of the Offer, the Company shall give notice to such Stockholder of its
intent to purchase all or any portion of the offered Shares on the same terms
and conditions as set forth in the Offer.








1







 

(b)

If, for any reason whatever, the Company shall not exercise its right to
purchase all of the offered Shares as provided herein, then each of the
remaining Stockholders shall have the right to purchase, on the same terms and
conditions set forth in the Offer, that portion of the offered Shares which the
Company shall not have agreed to purchase from the selling Stockholder (all such
remaining shares being referred to as the "Remaining Offered Shares") to be
determined in the manner set forth herein. Each Stockholder shall have the right
to purchase that number of the Remaining Offered Shares as shall be equal to the
aggregate Remaining Offered Shares multiplied by a fraction, the numerator of
which is the number of shares of Stock (as defined in Section 5 below) of the
Company then owned by such Stockholder (including any shares of Stock deemed to
be beneficially owned by such Stockholder pursuant to Rule 13d-3 promulgated
under the Securities Exchange Act of 1934 ("Rule 13d-3")) and the denominator of
which is the aggregate number of shares of Stock then issued and outstanding and
held by (and deemed to be beneficially owned pursuant to Rule 13d-3 by) all the
Stockholders. The amount of Shares each Stockholder or Qualified Transferee, as
that term is defined below, is entitled to purchase under this Section 2 shall
be referred to as such Stockholder's "Pro Rata Fraction." Each Stockholder shall
have the right to transfer his right to any Pro Rata Fraction or part thereof to
any Qualified Transferee. In the event a Stockholder does not wish to purchase
or to transfer his right to purchase his Pro Rata Fraction, then any
Stockholders who so elect shall have the right to purchase, on a pro rata basis
with any other Stockholders who so elects, any Pro Rata Fraction not purchased
by a Stockholder or Qualified Transferee.

 

(c)

Each Stockholder shall act upon the Offer as soon as practicable after receipt
from the Company of notice that it has not elected to purchase all of the
offered Shares, and in all events within thirty (30) days after receipt thereof.
Each Stockholder shall have the right to accept the Offer as to all or part of
the Remaining Offered Shares offered thereby. In the event that a Stockholder
shall elect to purchase all or part of the Remaining Offered Shares covered by
the Offer, said Stockholder shall individually communicate in writing such
election to purchase to whichever of the selling Stockholders has made the
Offer, which communication shall be delivered by hand or mailed to such Selling
Stockholder at the address set forth in Section 8 below and shall, when taken in
conjunction with the Offer be deemed to constitute a valid, legally binding and
enforceable agreement for the sale and purchase of the Shares covered thereby.

 

(d)

In the event that the Company and the remaining Stockholders, taken together, do
not purchase all of the Shares offered by a Selling Stockholder pursuant to and
within sixty (60) days after the Offer, each such agreement to purchase the
Shares shall be deemed null and void, and such Shares may be sold by such
selling Stockholder at any time within 90 days after the expiration of the
Offer, but subject to the provisions of Section 3 below. Any such sale shall be
at not less than the price and upon other terms and conditions, if any, not more
favorable to the purchaser than those specified in the Offer. Any Shares not
sold within such 90-day period shall continue to be subject to the requirements
of a prior offer and re-sale pursuant to this Section.








2




 

(e)

For purposes of this Section 2, a "Qualified Transferee" of a Stockholder shall
mean any person (I) who is a Stockholder, (ii) who is an "affiliated person" of
a Stockholder, as that term is defined in the Investment Company Act of 1940,
(iii) who is a partner of a Stockholder




3.

Right of Participation in Sales.




(a)

If at any time any Stockholder wishes to sell, or otherwise dispose of any
Shares owned by him to any person (the "Purchaser") in a transaction which is
subject to the provisions of Section 2 hereof and subject to the exercise of
rights under such Section 2, each Stockholder shall have the right to require,
as a condition to such sale or disposition, that the Purchaser purchase from
said Stockholder at the same price per Share and on the same terms and
conditions as involved in such sale or disposition by the Stockholder the same
percentage of shares of Stock owned (and deemed to be beneficially owned under
Rule 13d-3) by such Stockholder as such sale or disposition represents with
respect to said shares of Stock then owned by whichever of the Stockholders is
selling.

 

(b)

Each Stockholder wishing so to participate in any such sale or disposition shall
notify the selling Stockholder of such intention as soon as practicable after
receipt of the Offer made pursuant to Section 2, and in all events within thirty
(30) days after receipt thereof. In the event that a Stockholder shall elect to
participate in such sale or disposition, said Stockholder shall individually
communicate such election to the selling Stockholder, which communication shall
be delivered by hand or mailed to such Stockholder at the address set forth in
Section 8 below. The selling Stockholder and the participating Stockholders
shall sell to the Purchaser all, or at the option of the Purchaser, any part of
the Stock proposed to be sold by them at not less than the price and upon other
terms and conditions, if any, not more favorable to the Purchaser than those
originally offered; provided, however, that any purchase of less than all of
such Stock by the Purchaser shall be made from the selling Stockholder and/or
each participating Stockholder based upon a fraction, the numerator of which is
the number of shares of Stock of the Company then owned by the selling
Stockholder or such participating Stockholder (including any shares of Stock
deemed to be owned under Rule 13d-3) and the denominator of which is the
aggregate number of shares of Stock held by (and deemed to be held pursuant to
Rule 13d-3 by) all of the participating Stockholders (including the selling
Stockholder). The selling Stockholder shall use his or its best efforts to
obtain the agreement of the Purchaser to the participation of the participating
Stockholders in the contemplated sale, and shall not sell any Stock to such
Purchaser if such Purchaser declines to permit the participating Stockholders to
participate pursuant to the terms of this Section 3.














3







4.

Permitted Transfers.




(a)

Anything herein to the contrary notwithstanding, the provisions of Sections 1, 2
and 3 shall not apply to: (I) any transfer of Shares by a Stockholder by gift or
bequest or through inheritance to, or for the benefit of, any member or members
of his or her immediate family (which shall include any spouse, lineal ancestor
or descendant or sibling) or to a trust, partnership or limited liability
company for the benefit of such members; (ii) any transfer of Shares by a
Stockholder to a trust in respect of which he or she serves as trustee, provided
that the trust instrument governing said trust shall provide that such
Stockholder, as trustee, shall retain sole and exclusive control over the voting
and disposition of said Shares until the termination of this Agreement; (iii)
any sale of Common Stock in a public offering pursuant to a registration
statement filed by the Company with the Securities and Exchange Commission; and
(iv) any repurchase of shares of Common Stock from officers, employees,
directors or consultants of the Company which are subject to restrictive stock
purchase agreements under which the Company has the option to repurchase such
shares upon the occurrence of certain events, including termination of
employment.




(b)

In the event of any such transfer, other than pursuant to subsection (a)(iii) of
this Section 4, the transferee of the Shares shall hold the Shares so acquired
with all the rights conferred by, and subject to all the restrictions imposed by
this Agreement, and as a condition to such transfer, each such transferee shall
execute and deliver an instrument of accession in the form of Schedule II
agreeing to be bound by the provisions of this Agreement.




5.

Election of Directors.




(a)

 Each of the parties hereto agrees to vote all of the Stock (as hereinafter
defined) of the Company now owned or hereafter acquired by such party (and
attend, in person or by proxy, all meetings of stockholders called for the
purpose of electing directors), and the Company agrees to take all actions
(including, but not limited to the nomination of specified persons) to cause and
maintain the election to the Board of Directors of the Company, to the extent
permitted pursuant to the Company's certificate of incorporation, the following:




(i)

the then current President or Chief Executive Officer of the Company;




(ii)

one (1) person who shall represent the Investors who shall initially be Melvin
Wyman; and




(iii)

one (1) person who shall be reasonably acceptable to the Company and the

directors elected pursuant to (ii) above, who shall have relevant experience in
the industry and have no affiliation with the Company.




(b)

Each of the parties further covenants and agrees to vote, to the extent
possible, all shares of Stock of the Company now owned or hereafter acquired by
such party so that the Company's Board of Directors shall consist of no more
than three (3) members. For the purposes of this Agreement, "Stock" shall mean
and include all Preferred Stock and all shares of Common Stock, and all other
securities of the Company which may be exchangeable for, convertible into or
issued in exchange for or in respect of shares of Common Stock (whether by way
of stock split, stock dividends, combination, reclassification, reorganization
or any other means).








4









 

(c)

Any vacancy on the Board of Directors created by the resignation, removal,
incapacity or death of any person designated under this Section 5 shall be
filled by another person designated in a manner so as to preserve the
constituency of the Board as provided above.

 

6.

Matters Requiring Unanimous Approval of Directors.  The matters set forth on
Schedule III hereto shall only be undertaken with the consent in writing of all
the directors of the Company.




7.

Termination. This Agreement, and the respective rights and obligations of the
parties hereto, shall terminate upon the earliest to occur of the following: (I)
the completion of a fully underwritten, firm commitment public offering pursuant
to an effective registration under the Securities Act covering the offering or
sale by the Company of its Common Stock in which (x) the net proceeds received
by the Company shall be at least $__ million.




8.

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed to have been given when delivered or mailed by first class,
registered or certified mail (air mail if to or from outside the United States),
return receipt requested, postage prepaid, if to each Holder at his respective
address set forth on Schedule I hereto or on the Instrument of Accession
pursuant to which he became a party to this Agreement, and if to the Investors,
at their respective addresses set forth on Schedule I hereto or to such other
address as the addressee shall have furnished to the other parties hereto in the
manner prescribed by this Section 8.




9.

Lock-up Agreement. Each of the Holders and the Investors hereby agrees in
connection with a Qualified Public Offering, upon the request of the principal
underwriter managing the initial public offering of the Company, not to sell
publicly any Shares now owned or hereafter acquired by him and subject to this
Agreement without the prior written consent of such underwriter for a period of
time (not to exceed one hundred eighty (180) days) from the consummation of such
Qualified Public Offering as the underwriter may specify.




10.

Failure to Deliver Shares. If a Stockholder becomes obligated to sell any Shares
owned by, or held for the benefit of, such Stockholder to another Stockholder or
a Qualified Transferee under this Agreement and fails to deliver such shares in
accordance with the terms of this Agreement, such Stockholder may, at its
option, in addition to all other remedies it may have, send to the Company for
the benefit of such Stockholder the purchase price for such Shares as is herein
specified. Thereupon, the Company upon written notice to said Stockholder, (a)
shall cancel on its books the certificate(s) representing the Shares to be sold
and (b) shall issue, in lieu thereof, in the name of such Investor, a new
certificate(s) representing such Shares, and thereupon all of said Stockholder's
rights in and to such shares shall terminate. The Company may exercise a similar
remedy in enforcing its rights under Section 2. If a Stockholder transfers any
shares to a Purchaser in violation of this Agreement, the Company may, at the
election of a majority of the disinterested members of the Board of Directors,
cancel on the books of the Company any shares of capital stock then held by such
Stockholder, and any such breaching Stockholder agrees to purchase from the
Purchasers and any transferee a number of shares of capital stock equal to the
amount so transferred in violation of this Agreement.








5







11.

Specific Performance. The rights of the parties under this Agreement are unique
and, accordingly, the parties shall, in addition to such other remedies as may
be available to any of them at law or in equity, have the right to enforce their
rights hereunder by actions for specific performance to the extent permitted by
law.




12.

Legend. The certificates representing the Shares shall bear on their face a
legend indicating the existence of the restrictions imposed hereby.




13.

Entire Agreement. This Agreement and the Purchase Agreement (including any and
all exhibits, schedules and other instruments contemplated thereby) constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings between them or any of
them as to such subject matter.




14.

Waivers and Further Agreements. Any of the provisions of this Agreement may be
waived by an instrument in writing executed and delivered by Stockholders
holding at least Seventy-Five Percent (75%) in interest of the Common Stock
(including shares of Common Stock into which any shares of Preferred Stock are
convertible) then held or deemed to be held by all Stockholders. Any waiver by
any party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of that provision or of any other
provision hereof. Each of the parties hereto agrees to execute all such further
instruments and documents and to take all such further action as any other party
may reasonably require in order to effectuate the terms and purposes of this
Agreement. Notwithstanding the foregoing, no waiver approved in accordance
herewith shall be effective if and to the extent that such waiver grants to
anyone or additional Investors any rights more favorable than any rights granted
to all other Investors or otherwise treats anyone or more Investors differently
than all other Investors.




15.

Amendments. Except as otherwise expressly provided herein, this Agreement may
not be amended except by an instrument in writing executed by (I) the Company,
and

(ii) Investors holding at least Seventy-Five Percent (75%) in interest of the
shares of Common Stock issued or issuable to the Investors (including shares of
Common Stock into which any shares of Preference Stock are convertible).   




16.

Assignment: Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, legal representatives, successors and permitted transferees, except
as may be expressly provided otherwise herein.




17.

Severability. In case anyone or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and such invalid, illegal and
unenforceable provision shall be reformed and construed so that it will be
valid, legal, and enforceable to the maximum extent permitted by law.








6










18.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




19

Section Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.




20.

Governing Law. This Agreement shall be construed and enforced in accordance with
and governed by the Law of the State of Alabama as to matters within the scope
thereof, and as to all other matters shall be construed and enforced in
accordance with and governed by the internal laws of the State of Alabama,
without regard to its principles of conflicts of laws.




21.

Additional Parties. Any purchaser of Preferred Stock pursuant to the Purchase
Agreement shall become a party to this Agreement by executing and delivering to
the Company a counterpart to this Agreement. Upon such execution and delivery,
such purchaser shall be deemed to be an "Investor" hereunder with all of the
rights and obligations thereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








7










IN WITNESS WHEREOF, the undersigned have executed this Stockholders Agreement as
a sealed instrument as of the day and year first above written.







MICROWAVE ROASTERS, INC.













 

By: Steven J. Grossman, President

STEVEN J. GROSSMAN, President

     

     










POP-N-GO, INC.




By: Melvin Wyman, CEO

MELVIN WYMAN, CEO




HOLDERS:

Steven J. Grossman

Ricky Childress

Peter Grossman

Erik Diamond

Steve Ellett

Greg Friedlander

Allen Schooler




INVESTORS:

POP-N-GO, INC.








8







SCHEDULE I




MICROWAVE ROASTERS, INC.




SCHEDULE OF HOLDERS AND INVESTORS







Names

    No. of Shares




HOLDERS:

Steven J. Grossman

7,500

Ricky Childress

2,300

Peter Grossman

400

Erik Diamond

250

Steve Ellett

200

Greg Friedlander

58

Allen Schooler

24







INVESTORS:

POP-N-GO, INC.













10,732 shares of common stock











9







SCHEDULE II




MICROWAVE ROASTERS, INC.




INSTRUMENT OF ACCESSION




The undersigned ________________, as a condition precedent to becoming the owner

or holder of record of

___________________ (______) shares of the __________

stock, par value $.001 per share, of Microwave Roasters, Inc., a ________
corporation (the “Company"), hereby agrees to become a Holder under that certain
Investor Rights Agreement dated as of _________________,2005 by and among the
Company and other stockholders of the Company. This Instrument of Accession
shall take effect and shall become an integral part of, and the undersigned
shall become a party to and bound by, said Stockholders Agreement immediately
upon execution and delivery to the Company of this Instrument.




IN WITNESS WHEREOF, this INSTRUMENT OF ACCESSION has been duly executed by or on
behalf of the undersigned, as a sealed instrument under the laws of the State of
Delaware, as of the date below written.




Signature:







____________________________________

(Print Name) _________________________







Address:




_____________________________________

_____________________________________




Date: ________________________________







Accepted:




MICROWAVE ROASTERS, INC.










By:___________________________________

      STEVEN J. GROSSMAN, President

      

      Date: ______________________________








10







SCHEDULE III




MICROWAVE ROASTERS, INC.




MATTERS REQUIRING UNANIMOUS CONSENT OF DIRECTORS







Pursuant to Section 6 of the Agreement, the following matters shall require the
written consent of all of the directors of the Company:




(a)

the approval of, or any amendment to, the annual operating and capital

expenditure budgets or the business plan of the Company.




(b)

The entering into, execution, acknowledgment, amendment, supplement,
cancellation or termination of any Material Contract on behalf of the Company.
 For this purpose, “Material Contract” means any of the following:




(I)

any contract, agreement or other instrument to be entered into by the

Company with any Shareholder or an Affiliate of a Shareholder;




(ii)

any contract, agreement or other instrument to be entered into by the Company
which may in the aggregate over the term of the contract, agreement or
instrument involve an obligation of the Company, to pay in excess of $50,000.00;
and




(iii)

any other contract, agreement or other instrument to be entered into by the
Company which is material to the business, condition (financial or otherwise),
operations or performance of the Company or its Subsidiaries;




(c)

any change in the authorized signing officers of the Company in respect of legal
documents or transactions with any bank or other financial institution;




(d)

the appointment of, or any changes to, the officers or other senior management
of the Company;




(e)

the declaration or payment of, or agreement to declare or pay, any dividend,
salary, bonus, fees or other amount by the Company to any Shareholder or
Affiliate of a Shareholder;




(f)

any borrowing by the Company;




(g)

the guarantee by the Company of the debts of any other person;




(h)

any amendment to the Memorandum, Articles or other corporate documents of the
Company;




(i)

the consolidation or merger of the Company with any other company, association,
partnership or other legal entity or the sale of substantially all its assets;




(j)

the winding-up or liquidation of the Company, the institution of proceedings to
be adjudicated a bankrupt or insolvent, the consenting to the institution of
such proceedings against the Company, the consenting to the institution of
bankruptcy or insolvency proceedings against the Company, the consenting to the
filing of any such petition or to the appointment of a receiver or receiver
manager of the property of the Company, the making of a general assignment for
the benefit of creditors, the filing of  a proposal to settle payments of
creditors’ liabilities, the admission in writing of the insolvency of the
Company, or the taking of any corporate action in furtherance of any of the
aforesaid purposes.




(k)

A transaction involving the sale of a material percentage of the assets of the
Company.  




















11





